I dissent from the decision of the majority in this case for two reasons. First, because the restraining order tends to disrupt the uniformity of the class rates prescribed by the interstate commerce commission for this territory, and thereby unjustly and prejudicially burdens interstate class rate commerce. As a result the injunction is virtually an order to regulate interstate traffic through state regulation.
Second, I do not believe the constitutional provision applies as quoted: "Persons and property transported over any railroad shall be delivered at . . . . . . charges not exceeding the charges for . . . . . . the same class in the same direction to any more distant station." My contention is that Reading is not in the same direction from Harrisburg as Coatesville or Philadelphia is, and that the Constitution should receive a workable construction. Otherwise, the application of the first part of this same article and section, namely, "there shall be no discrimination," forces a revision of tariffs under this injunction from Coatesville and Parksburg to Harrisburg, which *Page 287 
makes it absolutely unworkable and confiscatory to the railroad. When the Constitution was adopted the framers had no such thought in mind as the question here presented or the competition between railroads.
I disagree with the illustration of fact given in the majority opinion. It does not state fully the whole picture, as I view it, and it does not state that the rate from Harrisburg to Reading is the rate which is fixed under the order of the interstate commerce commission on its interstate scale of charges.
The provision which enables the railroads to go to the interstate commerce commission and secure an express order for what is now to all intents and purposes such an order is to require an unnecessary act.
I would reverse the court below and hold that the constitutional provision does not apply, as I fully believe the injunction to be a most unjust and unfair order, working a great hardship on railroads.
Mr. Chief Justice FRAZER and Mr. Justice SCHAFFER concur in the dissent.